IN THE SUPREME COURT OF THE STATE OF DELAWARE

  EUGENE RILEY,                             §
                                            §   No. 208, 2022
        Petitioner Below,                   §
        Appellant,                          §   Court Below—Superior Court
                                            §   of the State of Delaware
        v.                                  §
                                            §   C.A. No. K22M-06-001
  STATE OF DELAWARE,                        §   Cr. ID No. 1805009371 (K)
                                            §
        Respondent Below                    §
        Appellee.                           §

                          Submitted: November 15, 2022
                          Decided:   December 1, 2022

                                      ORDER

      It appears to the Court that, on October 17, 2022, the Chief Deputy Clerk sent

a notice of brief delinquency to the appellant because he had not filed an opening

brief by the October 11, 2022 deadline set by the Court. On November 2, 2022, the

Chief Deputy Clerk issued a notice, by certified mail, directing the appellant to show

cause why this appeal should not be dismissed for his failure to file an opening brief.

Postal records show that the notice to show cause was delivered on November 4,

2022. A timely response to the notice to show cause was due by November 14,

2022. To date, the appellant has not filed an opening brief or responded to the notice

to show cause. Dismissal of this action is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                          Justice




                                       2